 

 

 

Case 1:16-cv-01318-GBD-BCM Document 830 Filed 06/16/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wn---- xX
Joint Stock Company “Channel One Russia Worldwide,”
Closed Joint Stock Company “CTC Network,” Closed Index No. 16-cv-1318
Joint Stock Company “TV DARIAL,” Closed Joint (GBD)\(BCM)

Stock Company “New Channel”, Limited Liability
Company “Rain TV-Channel,”, and Limited Liability
Company “Global Entertainment TV”
JUDGMENT
Plaintiffs,
- Against -

INFOMIR LLC ( www.infomirusa.com), INFOMIR GMBH,
ALEXANDER MARAHOVSKY, EVGENI LEVITIN,
TELECOMMUNICATIONS TECHNOLOGIES LTD.,
PANORAMA ALLIANCE, LP (www.mypanorama.ty),

ASAF YEVDAYEV, DAVID ZELTSER,

S.K. MANAGEMENT of NEW YORK INC., MOIDOM LLC,
TELEPROM, VDALI, MHCOM GmbH and

John Does 1-50.

Defendants.

 

 

GEORGE B. DANIELS, U.S.D.J.

This action having been commenced on February 19, 2016 by Plaintiffs Joint Stock
Company “Channel One Russia Worldwide,” Closed Joint Stock Company “CTC Network,”
Closed Joint Stock Company “TV Darial,” Closed Joint Stock Company “New Channel,” Limited
Liability Company “Rain TV-Channel,” and Limited Liability Company “Global Entertainment
TV” (“Plaintiffs”) by the filing of a Verified Complaint (ECF Doc. 1); and Plaintiffs having filed
a First Amended Verified Complaint on April 5, 2017 (ECF Doc. 211); and this Court having
granted a default judgment and permanent injunction against Defendants Panorama Alliance LP
and (“Panorama”) Asaf Yevdayev (“Yevdayev” and with Panorama “Panorama Defendants”) on
July 10, 2017 (ECF Doc. 313); and this Court having referred the matter for an inquest to the Hon.
Barbara C Moses (U.S.M.J.) on July 10, 2017 (ECF Doc. 316); and Plaintiffs having submitted

Proposed Findings of Fact and Conclusions of Law (ECF Docs.472, 473) as well as a supplemental
 

Case 1:16-cv-01318-GBD-BCM Document 830 Filed 06/16/20 Page 2 of 3

memorandum of law (ECF Doc. 691); and Panorama Defendants having failed to submit any
opposition; and Magistrate Judge Barbara Moses having recommended that Plaintiffs be awarded
the following amounts from Panorama Defendants in her October 25, 2019 Report and

Recommendation (ECF Doc. 787):

(1) Four Million Two Hundred Forty-One Thousand Dollars ($4,241,000.00) in statutory

damages pursuant to the Federal Communications Act (the “FCA”), 47 U.S.C. §

605 FAN CMAN:

(2) Eight Million Four Hundred and Eighty-Two Thousand Dollars ($8,482,000.00) in

enhanced damages pursuant to the FCA, 47 U.S.C. § 605(e)(3)(C)(ii); and

(3) Thirty Thousand Six Hundred Seven Dollars and Fifty Cents ($30,607.50) in discovery
sanctions previously imposed against Panorama Defendants for their post-default discovery
misconduct pursuant to Fed. R. Civ. P. 37(b), (see June 13, 2019 Order, ECF Doc. 758) for a total
of Twelve Million Seven Hundred Fifty Three Thousand Six Hundred Seven Dollars and Fifty

Cents ($12,753,607.50) jointly and severally against Panorama Defendants (ECF 787); and

(4) Judge Barbara Moses having further recommended that Plaintiffs be awarded Sixty-
One Thousand Four Hundred Seventy-Five Dollars and Ninety-Seven Cents ($61,475.97) in
previously-imposed Rule 37(b) discovery sanctions previously against Panorama (see May 24,
2019 Order, ECF No. 747) and the Court having adopted Magistrate Judge Moses’ Report and

Recommendation is all respects in its March 26, 2020 Order (ECF 813),

IT IS HEREBY ORDERED, ADJUDGED, DECLARED AND DECREED THAT:

 
Case 1:16-cv-01318-GBD-BCM Document 830 Filed 06/16/20 Page 3 of 3

I. Defendants Panorama and Yevdayev shall pay Plaintiffs a total of Twelve Million
Seven Hundred Fifty Three Thousand Six Hundred Seven Dollars and Fifty Cents
($12,753,607.50);

2. Defendant Panorama shall pay Plaintiffs an additional Sixty-One Thousand Four
Hundred Seventy-Five Dollars and Ninety-Seven Cents ($61,475.97);

3. The Clerk of this Court shall enter this Judgment forthwith.

JUN 16 2020 Qh ea, B Donel

Geprge & Daniels U.S.D.J.

 

 

 
